                         UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,                    Case No. 3:19-cr-00114-SLG-MMS
                     Plaintiff,               Proposed ORDER RE MOTION FOR
       vs.                                    LEAVE TO FILE HEARING EXHIBIT
                                              D-7 UNDER SEAL
 REY JOEL SOTO-LOPEZ,
                     Defendant.


      After due consideration of defendant’s Motion for Leave to File Hearing Exhibit D-

7 Under Seal, the court GRANTS the motion.

      IT IS ORDERED that Defendant’s Exhibit D-7 may be filed under seal for the

Continued Franks Hearing scheduled for June 8, 2021, at 11:00 a.m.

      DATED this __ day of May, 2021, in Anchorage, Alaska.



                                            __________________________________
                                            Matthew M. Scoble, Magistrate Judge
                                            UNITED STATES DISTRICT COURT




    Case 3:19-cr-00114-JMK-MMS Document 149-1 Filed 05/25/21 Page 1 of 1
